Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Joseph Baker on 2/9/2021.

The application has been amended as follows: 
Cancelled claims 16-20.
Rejoined claims 11-15.
11. (Currently Amended) A water processing system, comprising: 
the electrode of claim 1, configured to be, at least in part, in direct contact with water.  
13. (Currently Amended) The system of claim 12, wherein the second electrode includes a second substrate, and a metal-doped nanotube array contacting the second substrate.  


The following is an examiner’s statement of reasons for allowance:
As set forth in REMARKS filed on 12/18/2020, none of the prior art in record, alone or in combination, fairly suggests or teaches an electrolysis electrode comprising cobalt-doped black TiO2 nanotube array contacting a substrate as cited in amended claim 1. Therefore, claims 1, 6-15 are allowable over the prior art in record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIUYU TAI whose telephone number is (571)270-1855.  The examiner can normally be reached on Mon.-Fri. 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/XIUYU TAI/Primary Examiner, Art Unit 1795